NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                STEPHEN VINCENT MAYVILLE, Appellant.

                             No. 1 CA-CR 13-0334
                              FILED 08-28-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-123191-001
                The Honorable Jeanne M. Garcia, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Margaret M. Green
Counsel for Appellant
                           STATE v. MAYVILLE
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Andrew W. Gould
joined.


P O R T L E Y, Judge:

¶1            Defendant Stephen Vincent Mayville has filed an appeal
under Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz.
297, 451 P.2d 878 (1969). His lawyer has advised us that she has searched
the entire record, but has been unable to discover any arguable questions
of law, and has filed a brief requesting that we conduct an Anders review of
the record. The brief also notes that Mayville requests that we review the
record for factual disparity.

                                  FACTS1

¶2           After a long day working and taking time to relax, which
included smoking marijuana, Mayville rode his bicycle to a bar, had a
couple of beers, and was riding home just past midnight on May 3, 2012.
Because his bicycle did not have a visible head light, he was stopped by
police in the driveway of his apartment complex. The police thought
Mayville was intoxicated and asked him what was in his waistband.
According to the police, he pulled his knife out from the sheath, held it in a
threatening manner, and only dropped it when one officer pulled his
revolver. Mayville was arrested and searched, and the officers found
marijuana and a marijuana pipe in his pocket.

¶3            Mayville was indicted for aggravated assault with a
dangerous weapon, a class 2 felony, possession of marijuana and
possession of drug paraphernalia, both class 6 felonies. He entered a plea
of not guilty and went to trial. After the State rested, Mayville testified on
his own behalf. He testified that after he was stopped, the officer asked him
“if there was anything that he should be aware of or he needed to know
about” and Mayville told him about the knife in the waistband of his pants.

1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).


                                      2
                            STATE v. MAYVILLE
                            Decision of the Court

He testified that he pulled the knife in the sheath out and handed it to the
officer, who placed it on the trunk of the patrol car. When asked on direct
examination whether he “at any point, h[eld] the knife or the sheathed knife
over your head in the fashion that was described by the police,” he replied
“[n]ot to my recollection, sir,” and later denied making any threat. He,
however, admitted that he knew he possessed marijuana and the pipe. He
also admitted that he had two prior felony DUI convictions.

¶4            The jury was instructed and the lawyers gave their closing
arguments. The jury subsequently found Mayville not guilty of aggravated
assault but guilty of disorderly conduct, a class 6 felony, as a lesser-included
offense. He was also found guilty of the two drug charges. Mayville was
subsequently sentenced to concurrent three years in prison on each count
and given credit for 113 days of presentence incarceration.

¶5             Christopher Johns of the Office of the Public Defender filed a
successful petition for post-conviction relief on Mayville’s behalf seeking
the opportunity to file a delayed appeal because his trial lawyer had not
filed a notice of appeal. We have jurisdiction over his appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1), 13-4031, and -4033(A)(1) (West 2013).

                               DISCUSSION

                                       I

¶6          In the appellate brief, Mayville suggests that the officers
mistook him for his father and lied about it at trial. We will address the
issue.

¶7             Mayville testified that he and his father have the same first
and last name, but different middle names. He also testified that his father
is a biker with a criminal history and thought the matter had escalated once
the police discovered his father’s criminal background. Although he
suggested the police thought he was his father and that accounts for their
version of the events, there was no other evidence in the record to support
his supposition. Both officers testified that they did not know Mayville
before the encounter and neither was asked whether they knew his father,
knew about his father, or learned anything about his father that evening
when they were checking Mayville’s identification.




                                       3
                           STATE v. MAYVILLE
                           Decision of the Court

¶8             Although Mayville contends the officers committed perjury,
the jury had to decide the facts, including the credibility of the witnesses
based on the direct examination, cross-examination and re-direct
examination of the witnesses. See State v. Roberts, 139 Ariz. 117, 121, 677
P.2d 280, 284 (App. 1983). In fact, the jury was instructed that they had to
decide the facts of the case from the evidence produced in court and they
had to determine the credibility of the witnesses. Moreover, the jury was
instructed about the elements of each offense, including the lesser-included
offense of disorderly conduct. After considering all the evidence, the jury
determined that the State had not proven the aggravated assault beyond a
reasonable doubt, but found the State had proven that Mayville was guilty
of the lesser offense of disorderly conduct, as well as the drug offenses.

¶9             Mayville’s argument also suggests that the jury should have
believed his version of the facts and also acquitted him of disorderly
conduct. But, the jury had to decide credibility. The jury had to evaluate
whether they thought each witness was truthful, in whole or part; whether
any witness had a bias; and any information that would impact the
perception and memory of a witness to the particular event. Roberts, 139
Ariz. at 121, 677 P.2d at 284. Although Mayville claims he was only charged
with aggravated assault because of his father’s criminal history, the jury
evaluated all the evidence presented to them, determined the facts, and
agreed on the verdict. We find no reversible error.

                                      II

¶10          We have also searched the entire record for reversible error.
We find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. Mayville was represented by counsel at all stages of
the proceedings. And, his sentences were within the statutory limits.

¶11          After this decision is filed, counsel’s obligation in this appeal
has ended. Counsel must only inform Mayville of the status of the appeal
and Mayville’s future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Mayville may, if desired, file a motion for reconsideration or petition for
review pursuant to the Arizona Rules of Criminal Procedure.




                                      4
                  STATE v. MAYVILLE
                  Decision of the Court

                     CONCLUSION

¶12   Accordingly, we affirm Mayville’s convictions and sentences.




                         :gsh




                            5